Title: From John Adams to Hezekiah Niles, 12 March 1820
From: Adams, John
To: Niles, Hezekiah



Sir
Montezillo March 12th 1820

I have not seen one of your Registers, these twelve months—the fifteenth Volume is the last I have received—which comes down only to March 1819—I sent you a long time ago a few original papers which I desired you to return to me—I hope to receive soon, the papers, accompanied with the additional Volume or Volumes which have grown since the third Volume of the new Series which is the 15th volume of the Old—
I esteem the Work so much that I have regreted the privation of it now for a whole Year—
I am Sir with much Esteem / your humble servant
John Adams